Exhibit 10.2

LEASE

 

Westwood Nominee Trust (“Landlord”)

to

ADE Corporation (“Tenant”)

 

Table Of Contents

 

SECTION I. PREMISES

   1

SECTION II. USE

   1

SECTION III. TERM

   1

SECTION IV. RENT

   2

SECTION V. CONSTRUCTION AND PREPARATION OF THE PREMISES

   2

SECTION VI. BUILDING AND EQUIPMENT

   3

SECTION VII. FLOOR LOAD, HEAVY MACHINERY

   5

SECTION VIII. SERVICES

   5

SECTION IX. UTILITIES

   5

SECTION X. ADDITIONAL RENT AND ESCALATION. or ADDITIONAL RENT

   5

SECTION XI. REMOVAL OF GOODS AND TENANT’S REPAIRS

   11

SECTION XII. SALES TAX

   11

SECTION XIII. IMPROVEMENTS AND ALTERATIONS

   11

SECTION XIV. INSPECTION

   12

SECTION XV. CASUALTY

   12

SECTION XVI. EMINENT DOMAIN

   13

SECTION XVII. INDEMNIFICATION

   13

SECTION XVIII. PROPERTY OF TENANT

   15

SECTION XIX. INJURY AND DAMAGE

   15

SECTION XX. ASSIGNMENT, MORTGAGING, AND SUBLETTING

   15

SECTION XXI. SIGNS, WINDOW TREATMENT, AND ADVERTISING

   17

SECTION XXII. INSURANCE COMPLIANCE

   17

SECTION XXIII. INFLAMMABLES, ODORS

   18

SECTION XXIV. DEFAULT

   18

SECTION XXV. LANDLORD’S DEFAULT.

   20

SECTION XXVI. SUBORDINATION AND ESTOPPEL

   20

SECTION XXVII. NOTICES

   21

SECTION XXVIII. RULES AND REGULATIONS

   22

SECTION XXIX. QUIET ENJOYMENT

   22

SECTION XXX. BINDING AGREEMENT

   22

SECTION XXXI. LANDLORD LIABILITY

   22

SECTION XXXII. SEISIN

   23

SECTION XXXIII. INSURANCE

   23

 

ii



--------------------------------------------------------------------------------

SECTION XXXIV. SUBROGATION, INSURANCE PREMIUMS

   24

SECTION XXXV. SHORING

   24

SECTION XXXVI. REZONING

   24

SECTION XXXVII. SEPARABILITY

   24

SECTION XXXVIII. WAIVER OF TRIAL BY JURY

   24

SECTION XXXIX. NO WAIVER

   24

SECTION XL. HOLDING OVER

   25

SECTION XLI. CAPTIONS, PLURAL, GENDER

   25

SECTION XLII. BROKERAGE

   25

SECTION XLIII. HAZARDOUS WASTE

   26

SECTION XLIV. SECURITY DEPOSIT

   26

SECTION XLV. LANDLORD’S RIGHT TO PERFORM FOR TENANT

   28

SECTION XLVI. GOVERNING LAW

   28

SECTION XLVII. FORCE MAJEURE

   28

SECTION XLVIII. OPTION TO EXTEND

   29

SECTION XLIX MULTIPLE COUNTERPARTS

   32

NEW BOSTON WESTWOOD

   33

 

EXHIBITS

 

[The following exhibits have been omitted and will be furnished to the
Securities and Exchange Commission upon request.]

 

Exhibit A

 

Lease Plan

Exhibit B

 

Landlord’s Work and Tenant’s Work

Exhibit S

 

Form of Letter of Credit

 

iii



--------------------------------------------------------------------------------

THIS LEASE (the “Lease”) made and entered into as of July 29, 2003 by and
between WESTWOODNOMINEE TRUST, having a business address at 60 State Street,
Suite 1500, Boston, Massachusetts (hereinafter called “Landlord”) and ADE
CORPORATION, a Massachusetts corporation having a business address at 80 Wilson
Way, Westwood, Massachusetts 02090-1806 (hereinafter called “Tenant”). It is
expressly understood and agreed by Tenant that this Lease agreement represents
an unconditional obligation on the part of Tenant to pay Rent and Additional
Rent to Landlord pursuant to the terms and conditions herein contained, and as
and when required hereby, independent of any express or implied covenants of
Landlord to provide services or the right of quiet enjoyment to Tenant, either
as set forth in this Lease or by operation of law except as may otherwise be
provided herein.

 

SECTION I. PREMISES. Landlord leases to Tenant, and Tenant hereby hires and
takes from Landlord the following described premises subject to the mortgages as
hereinafter provided, and to all encumbrances of record.

 

The “Premises” are the entire building known and numbered as 80-82 Wilson Way,
Westwood, Massachusetts (hereinafter called the “Building”) which Building
consists of approximately 116,908 square feet of net rentable area (the “Net
Rentable Area”), and the parcel of land on which it is located (the “Land”). The
legal description of the parcel of land on which the Building is located is
attached hereto as Exhibit A and incorporated herein by reference.

 

SECTION II. USE. Tenant shall use the Premises for clean-room manufacturing,
warehouse/distribution, engineering, marketing, sales, corporate and
administrative purposes and other reasonable uses incidental and related
thereto, provided that Tenant shall not use, permit nor suffer anything to be
done or anything to be brought into or kept in the Building or on the Premises
which in Landlord’s sole judgment occasions discomfort or annoyance to any other
tenants or occupants of the Building, if any, or which may tend to impair the
reputation or appearance of the Building or the Premises, or tend to interfere
with the proper and economic operation of the Building, parking area(s), if any,
or the Premises by Landlord, or which shall violate the Certificate of Occupancy
for the Building or any deed restrictions, laws, rules, or regulations of any
governmental body, except those being contested in good faith by Tenant. If, due
to Tenant’s use of the Premises, improvements or alterations to the Premises or
the Building are necessary to comply with any requirements imposed by law,
Tenant shall, without undue delay make, and pay the entire cost of such
improvements or alterations; provided, however, if Tenant is in good faith
contesting any such requirement, Tenant may defer compliance with such
requirement pending the final resolution of such contest, subject to the terms
of this Section II. Notwithstanding any statement contained in this Section II,
for any restrictions, requirements, laws, rules or regulations contested in good
faith by Tenant pursuant to any section of this Lease, Tenant shall take all
necessary measures so as to protect Landlord’s title and ownership interest in
the Premises fully.

 

SECTION III. TERM. The term of this Lease is fifteen (15) years commencing on
the date of acquisition of the Premises by Landlord (the “Commencement Date”),
and terminating on the last day of the 179th calendar month thereafter. Promptly
after the Commencement Date, Landlord and Tenant shall execute a memorandum
clarifying the calendar dates which are the Commencement Date and the
Termination Date (the “Termination Date”).



--------------------------------------------------------------------------------

SECTION IV. RENT. Tenant shall pay the following annual “Rent”, based upon the
annual per square foot rental rate(s) set forth below multiplied by the Net
Rentable Area of the Premises as set forth in Section I of this Lease:

 

Lease Year

--------------------------------------------------------------------------------

 

Monthly Rent

--------------------------------------------------------------------------------

 

Annual Rent

Per Square Foot

--------------------------------------------------------------------------------

 

Annual Rent

--------------------------------------------------------------------------------

Years 1 – 2

  $85,245.42   $8.75   $1,022,945.00

Years 3 – 5

  $87,486.15   $8.98   $1,049,833.84

Years 6 – 10

  $98,884.68   $10.15   $1,186,616.20

Years 11 – 15

  $108,627.02   $11.15   1,303,524.20

 

For the purposes of this Section IV, the term “Lease Year” shall mean the twelve
(12) month period commencing upon the Commencement Date, and each successive
twelve (12) month period during the term hereof.

 

The Rent shall be paid in equal installments of one-twelfth ( 1/12) of the
annual Rent in advance on the first day of each calendar month.

 

Tenant shall pay a proportionate share of such monthly installment for any
fraction of a calendar month at the beginning or end of the term of this Lease.

 

Except as otherwise expressly provided herein, Tenant shall pay the Rent and
Additional Rent (as hereinafter defined) without demand or notice and without
deduction, abatement, counterclaim, or set-off, to the Landlord at 60 State
Street, Suite 1500, Boston, Massachusetts 02109, or at such other place as
designated from time to time by Landlord in writing.

 

In the event that the Rent is not paid when due, Landlord shall assess and
Tenant shall pay a late charge in an amount equal to interest at the rate of one
and one-half percent (1 ½%) per month on the unpaid balance from the date said
Rent became due. All other charges which Tenant is required to pay to Landlord
in accordance with this Lease, together with all interest and penalties that may
accrue thereon, shall be deemed to be “Additional Rent” and in the event of
non-payment thereof by Tenant, Landlord shall have all the rights and remedies
with respect thereto as would accrue to Landlord for non-payment of Rent.

 

SECTION V. CONSTRUCTION AND PREPARATION OF THE PREMISES.

 

(a) Landlord’s Work. Landlord shall do no work in, on, or to the Premises or the
Building incident to the commencement of this Lease. Tenant accepts the Premises
‘as-is.’ Except as otherwise provided in this Lease, the continued occupancy of
the Premises by Tenant shall be conclusive evidence of the acceptance of the
Premises by Tenant and that the Premises are in good and satisfactory condition,
in accordance with Landlord’s obligations hereunder.

 

(b) Tenant’s Work. Tenant may undertake any work it desires on the Building or
on the Premises (not including any enlargement of the Building or creation of
additional structures on the Land outside of the Building) (herein referred to
as “Tenant’s Work), at its expense, and in a good and workmanlike manner in
accordance with “Plans and Specifications” (as hereinafter defined) which have
been prepared at Tenant’s expense and which have Landlord’s written approval
prior to the

 

2



--------------------------------------------------------------------------------

commencement of Tenant’s Work, such approval not to be unreasonably withheld.
Among other items, Landlord’s review of said Plans and Specifications may
include potential impact on, and potential upgrades required to, base building
systems. Landlord’s approval of Tenant’s Plans and Specifications, if given,
shall not be deemed or construed as a representation by Landlord that said Plans
and Specifications comply with applicable law, or are adequate or appropriate
for Tenant’s requirements. Further, Landlord’s approval of Tenant’s Plans and
Specifications, if given, may be conditioned upon Tenant payment for upgrades to
base building systems required or necessitated by Tenant’s Work, or upon a
requirement that all or a portion of the Premises be separately metered or check
metered for water or electrical consumption, or upon such other reasonable
conditions as Landlord may impose. All of the foregoing work and all work Tenant
may undertake pursuant to Sections V (b), VI (b) and XIII of this Lease shall be
done in accordance with all laws, rules, regulations and ordinances applicable
thereto, including, if necessary, compliance with the Americans With
Disabilities Act, as amended from time to time, and the acquisition by Tenant of
a Building Permit from the municipal department having jurisdiction, if
required.

 

Tenant agrees to employ for any work it may do of a material nature pursuant to
Section V (b), VI (b) and XIII of this Lease, one or more responsible
contractors or skilled in-house maintenance personnel.

 

Tenant shall require all contractors employed by Tenant to carry Worker’s
Compensation Insurance in accordance with statutory requirements and to carry
Commercial General Liability Insurance and Automobile Liability Insurance
covering such contractors in or about the Premises and the Building in amounts
not less than Two Million Dollars ($2,000,000) combined single limits for
property damage, for injury or death of more than one person in a single
accident, and to submit certificates of insurance evidencing such coverage to
Landlord prior to commencement of such work, which name Landlord as an
additional insured thereunder as its interest may appear. Landlord may, during
the term of this Lease, increase the minimum insurance amount to such number as
may be commercially reasonable under the then current circumstances. Tenant
agrees to indemnify and hold harmless Landlord and its management agent from all
claims, actions, demands and causes of actions occasioned by Tenant’s
contractors being on or about the Premises or the Building, and from Tenant’s
contractors performing work in the Premises, including, but not limited to, any
claims, actions, demands or causes of action asserted by any other tenants in
the Building against Landlord as a result of breach of covenant of quiet
enjoyment.

 

All contractors, subcontractors, mechanics, laborers, materialmen, and others
who perform any work, labor or services, or furnish any materials, or otherwise
participate in the improvement of the Premises, shall be and are hereby given
notice that Tenant is not authorized to subject Landlord’s interest in the
Premises or the Building to any claim for mechanics’, laborers’ and
materialmen’s liens, and all persons dealing directly or indirectly with Tenant
may not look to the Premises or the Building as security for payment. Tenant
shall save Landlord harmless from and against all expenses, liens, claims or
damages to either property or person which may or might arise by reason of the
making of any such additions, improvements, alterations and/or installations.

 

SECTION VI. BUILDING AND EQUIPMENT.

 

3



--------------------------------------------------------------------------------

(a) Landlord’s Obligations. Notwithstanding the foregoing, if as a result of:

 

(1) Landlord’s gross negligence, intentional misconduct or intentional actions,
or failure to fulfill any material covenant or provision of this Lease on its
part to be performed (unless such failure is caused in whole or in part by the
action or inaction of Tenant) which negligence, misconduct, intentional actions,
or failure affects the life safety, mechanical, electrical and/or plumbing
systems of the Building (“Essential Services”) and the conduct of Tenant’s
business is materially and adversely interfered with; or

 

(2) Any federal, state or municipal governmental agency, officially declaring
the Building or the Premises untenantable (unless such condition is caused in
whole or in part by the action or inaction of Tenant), and the conduct of
Tenant’s business is materially and adversely interfered with (“Material Failure
to Provide Essential Services”), then Tenant shall have the right hereinafter
set forth. During such period of Material Failure to Provide Essential Services,
Landlord will, if reasonably practical, arrange for the provision of Essential
Services on an interim basis via temporary measures until final corrective
measures can be accomplished. In the event a Material Failure to Provide
Essential Services is not remedied by Landlord within ten (10) consecutive
business days after written notice thereof from a corporate officer of Tenant,
then Tenant shall have the right to abate the Rent and Additional Rent due or
becoming due under this Lease until said Material Failure to Provide Essential
Services is remedied by Landlord, but only to the extent that the foregoing
conditions materially and adversely interfere with Tenant’s business in the
Premises. Said rent abatement shall be taken as a credit in four (4) equal
installments against Tenant’s rental obligations for the next four (4)
successive calendar months hereunder.

 

(b) Tenant’s Obligations. Except as expressly set forth in Section VI (a) above,
VII below or as may be expressly agreed to in writing by Landlord, Tenant shall,
at its sole cost and expense, maintain the Building, including but not limited
to the roof, the exterior and interior windows and glass, and all structural and
non-structural components of the Building, the Premises, all mechanical,
electrical, plumbing, and HVAC systems serving the Premises, and all sidewalks,
corridors, stairways, elevator(s), loading dock(s) and parking area(s),
servicing the Premises in good and tenantable working order, condition and
repair, and will maintain, repair and replace the same when necessary so as to
comply with the foregoing, except only for reasonable wear and tear and damage
due to casualty or condemnation. Except as expressly set forth in Section VI(a)
above, VIII below or as may be expressly agreed to in writing by Landlord,
Tenant shall be responsible for maintaining the Premises in accordance with all
applicable laws, rules and regulations as the same may be amended from time to
time (except to the extent Tenant is contesting the same in good faith in
accordance with the terms of this Lease), and in a clean and safe condition and
for providing janitorial service to the Premises at its cost and expense.

 

With respect to the HVAC system(s), if such shall exist, Tenant agrees that it
shall, at its own cost and expense, be required to maintain, repair and replace
as needed the HVAC systems in good operating condition at its own cost and
expense during the Term, including any renewals or extensions thereof, and
Tenant shall

 

4



--------------------------------------------------------------------------------

install such systems subject to Landlord’s absolute approval and enter into and
pay for a service/labor contract with any reputable HVAC contractor, which
contract shall continue during the Term of this Lease and will be subject to the
approval of the Landlord. Failure of Tenant to enter such contract shall be
construed as a default under the terms of this Lease. In addition to any rights
or remedies which Landlord may have as set forth in this Lease to cure such
default, Landlord shall have the right to enter into such maintenance contract
as required hereunder after applicable notice and cure periods if Tenant has not
cured such deficiency and Tenant shall reimburse Landlord the cost of such
contracts plus ten percent (10%) for service charges within ten (10) days of
receipt of such bill.

 

SECTION VII. FLOOR LOAD, HEAVY MACHINERY. Tenant shall not place a load upon any
floor of the Premises exceeding the floor load per square foot area which the
floor was designed to carry and which is allowed by law. Any moving of any large
or heavy machinery and/or equipment, that is not part of the normal operating
business of Tenant, into, out of, or within the Premises shall be done only with
the prior written consent of Landlord in each instance, and shall be at the sole
risk and hazard of Tenant, and Tenant will indemnify and save Landlord harmless
against and from any liability, loss, injury, claim or suit resulting directly
or indirectly from such moving. In the event riggers shall be required to
accomplish such moving, only persons holding a Master Rigger’s License shall
perform the work. Tenant shall not in any way break, cut into, or damage the
exterior perimeter walls or insulating panels of the Building in installing,
ventilating or exhausting its equipment or in any other manner unless Tenant
repairs the same.

 

SECTION VIII. SERVICES. Landlord shall provide:

 

(a) Electric conduit to one distribution point serving only the Premises.

 

(b) Gas conduit to roof mounted heating and air conditioning units serving only
the Premises.

 

(c) Replacement of roof if, as and when the same shall become necessary.

 

Tenant shall supply and pay for its own rubbish removal, which will be in
compliance with all applicable federal, state, and local laws, rules, and
regulations.

 

SECTION IX. UTILITIES. Tenant shall pay directly for all utilities furnished and
separately metered to the Premises by any supplier, which includes electricity
and gas, water and sewer charges, and charges associated with the heating,
ventilating and air conditioning units serving the Premises. The listing of any
utility service in the previous sentence shall not constitute a representation
that such utility service is available to the Premises.

 

Landlord shall not be liable for any interruption or cessation of utility
services under this Lease.

 

SECTION X. ADDITIONAL RENT AND ESCALATION. or ADDITIONAL RENT.

 

(a) Additional Rent/Taxes. In addition to the Rent set forth in Section IV of
this Lease and as part of the Rent due pursuant to the provisions of this Lease,
Tenant shall pay Landlord as Additional Rent Tenant’s Proportionate Share of
Taxes as set forth in this Section X. For the purposes of this Section X, the
following words and terms shall have the following meaning:

 

5



--------------------------------------------------------------------------------

(1) “Taxes” shall mean the real estate taxes and assessments imposed upon
Landlord with respect to the Building and Premises as such parcel is defined in
the records of the Assessor’s Office of Westwood on January 1, 2003, even if the
designation of such parcel is changed from time to time, including all
structures located thereon, and any and all other taxes, levies, betterments,
assessments and charges arising from the ownership and/or operation of all the
structures located thereon which are or shall be imposed by a National, State or
Municipal or other authorities which are or may become a lien upon Landlord, but
excluding any fee or penalty levied on Landlord for late payment thereof. If, or
to the extent that, due to a future change in the method of taxation any
franchise, income, profit or other tax shall be levied against Landlord in
substitution or in lieu of any tax which would otherwise constitute a real
estate tax, such franchise, income, profit or other tax shall be deemed to
constitute “Taxes” for the purposes hereof. It is recognized and agreed by
Landlord and Tenant that it is their intention by this paragraph to include in
“Taxes” that which in fiscal and calendar year 2003 was commonly known as “real
estate taxes”, including any portion covered by the school tax rate, and any
type of tax or assessment which may, throughout the term hereof be substituted,
in whole or in part therefore. If, in any tax or calendar year after 2003, the
Town of Westwood or any of its departments, shall require Landlord to pay for
any service for the Premises which during 2003 was provided by said Town of
Westwood or any of its departments without requiring payment by Landlord, then
all such payments due on account of services rendered during any year after 2003
shall, for purposes of this Section X (a) be considered and treated as real
estate taxes for the fiscal tax year for which such payments are due. Without in
any way limiting the generality of the preceding sentence some of the services
for which the Town of Westwood or any of its departments might require payment
are: police protection, fire protection, public schools, library services, park
services, building inspections. Water and sewer use charges are covered
elsewhere in this Lease and the same shall not enter into the calculations made
under this Section X (a). Notwithstanding anything contained herein, Taxes shall
not included, and Tenant shall have no responsibility for, any taxes imposed on
Landlord’s net income or deed stamps or any transfer, estate inheritance,
mortgage, recording, or other similar taxes. Further, Tenant shall have the
right to contest Taxes in good faith in its or Landlord’s name, and Landlord
shall cooperate with Tenant in connection therewith; provided, however, to the
extent that in order for Tenant to legally contest any such Tax the same must
first be paid, Tenant shall first pay such Tax. Tenant shall, upon Landlord’s
request, provide proof of payment of Taxes as required hereby.

 

(2) “Tax Year” shall mean the twelve (12) month period commencing July 1, 2003,
and each twelve (12) month period commencing on an anniversary of said date
during the term of the lease.

 

(3) “Tenant’s Proportionate Share of Taxes” in any Tax Year shall be 100.0%
multiplied by the Taxes attributable to such Tax Year. In the event that the
Building is enlarged or diminished so as to increase or decrease the Net
Rentable Area of the Building, Tenant’s Proportionate Share of Taxes shall be
adjusted to reflect accurately the portion of the Net Rentable Area of the
Building leased to Tenant.

 

(4) “Tax Statement” shall mean a statement setting forth in reasonable detail
the amount payable by Tenant as Tenant’s Proportionate Share of Taxes.

 

6



--------------------------------------------------------------------------------

Tenant shall make monthly payments of Additional Rent to Landlord to cover
Tenant’s Proportionate Share of Taxes that are expected to be incurred during
the current Tax Year and each subsequent Tax Year thereafter falling entirely or
partly within the term of this Lease. The amount of such monthly payments shall
be determined as follows: On or about the Commencement Date, and at the
beginning of each Tax Year thereafter, Landlord shall submit to Tenant a
statement setting forth Landlord’s estimate of the amount of Taxes that are
expected to be incurred during such Tax Year, and the computation of the
anticipated Tenant’s Proportionate Share of Taxes for such Tax Year. Tenant
shall pay to Landlord on the first day of each calendar month following receipt
of such statement an appropriate amount to amortize on a monthly basis the
anticipated Tenant’s Proportionate Share of Taxes. Tenant’s payment of its
Proportionate Share of Taxes shall be made without deduction, setoff or demand
in accordance with the provisions of Section IV of this Lease. If at any time
during the term of this Lease, Landlord, in Landlord’s sole discretion,
determines it appropriate to revise the estimates of Taxes which have been
submitted, then Landlord may submit such revised estimates to Tenant, and then
commencing with the next monthly payment to be made by Tenant, appropriate
adjustment shall be made to the amount being paid by Tenant on account of the
anticipated Tenant’s Proportionate Share of Taxes. Within one hundred eighty
(180) days after the expiration of each Tax Year during the term of this Lease,
Landlord shall submit to Tenant a statement certified by Landlord’s comptroller
stating (i) Tenant’s Proportionate Share of the actual Taxes incurred during the
preceding Tax Year, (ii) the aggregate amount of the estimated payments, if any,
made by Tenant on account thereof, and (iii) any credit to which Tenant is
entitled. Tenant shall deduct any overpayment from its next estimated payment or
payments for Taxes. If Tenant’s actual liability for such Taxes exceeds the
estimated payments, if any, made by Tenant on account thereof, then Tenant shall
pay to Landlord within ten (10) business days after notice thereof the total
amount of such deficiency as Additional Rent.

 

Appropriate credit against Taxes shall be given for any refund obtained by
reason of a reduction in any Taxes by the Courts or other governmental agency
responsible therefor. The original computation as well as reimbursement or
payments of additional charges, if any, or allowances, if any under the
provisions of this Section X (a) shall be based on the original assessed
valuations with adjustments to be made at a later date when the tax refund, if
any, shall be paid to Landlord by the taxing authority. Expenditures for legal
fees and for other similar or dissimilar expenses incurred in obtaining the tax
refund shall be charged against the tax refund before the adjustments are made
for the Tax Year. In no event shall Tenant be entitled to receive a credit
against Taxes for any fiscal Tax Year in an amount greater than Tenant’s
Proportionate Share of Taxes for such fiscal Tax Year, and in no event shall
Tenant be entitled to receive a credit against Rent Due pursuant to Section IV
of the Lease.

 

(5) If the Commencement Date or the Termination Date of this Lease occurs in the
middle of a Tax Year, Tenant shall be liable for only that portion of the Taxes
in respect of such Tax Year represented by a fraction, the numerator of which is
the number of days of the herein term which falls within said Tax Year, and the
denominator of which is three hundred sixty-five (365).

 

(6) In the event the first day of the Tax Year in the Town of Westwood should be
changed after the Commencement Date to a day other than July 1 so as to

 

7



--------------------------------------------------------------------------------

change the twelve (12) month period comprising the Tax Year, in determining
Tenant’s Proportionate Share of Taxes with respect to Taxes payable for the
period between July 1 and such changed first day of the Tax Year, Tenant’s
Proportionate Share of Taxes shall be multiplied by a fraction, the numerator of
which shall be the number of days elapsing during such period, and the
denominator of which shall be three hundred sixty-five (365).

 

(7) Any obligation under this Section X (a) of Tenant which shall not have been
paid at the expiration of the term of this Lease shall survive such expiration
and shall be paid when and as the amount of the same shall be determined to be
due.

 

(8) Landlord and Tenant may agree that, in lieu of Tenant making payments of
Additional Rent/Taxes as hereinbefore provided, Tenant shall pay Taxes directly
to the Town of Westwood, (and/or applicable taxing authority). In the event
Landlord and Tenant shall so agree, Tenant shall make such payments to the Town
of Westwood (and/or applicable taxing authority) not less than five (5) days
before the Taxes (or any installment thereof) is due, and shall immediately
provide Landlord with proof of such payment. Landlord having once given its
agreement under this subsection, may revoke its agreement for any reason
including, but not limited to, any requirement of Landlord’s lender or any
failure of Tenant to pay Taxes on time as required by this subsection.

 

(b) Additional Rent/Operating Costs. In addition to the Rent set forth in
Section IV of this Lease and as part of the Rent due pursuant to the provisions
of this Lease, Tenant shall pay Landlord as Additional Rent the Tenant’s
Proportionate Share of Operating Costs as set forth in this Section X (b). For
the purposes of this Section X (b), the following words and terms shall have the
following meaning:

 

(1) “Operating Costs” shall mean all costs incurred and expenditures of whatever
nature made by the Landlord, whether directly or by allocation, in the
operation, management, repair, cleaning and maintenance of the Building, and the
Premises, related equipment and facilities and appurtenant parking and
landscaped areas, including but not limited to the following:

 

(a) All costs for fire, extended coverage, casualty, liability, worker’s
compensation, rental interruption insurance, and all other bonds and insurance
as may be required by the holder or guarantor of the mortgage upon the Building
in which the Premises are located, or otherwise reasonably required.

 

(b) The cost of any capital improvements additions or replacements made to the
roof of the Building, if any, after the commencement of the term of this Lease,
such cost thereof to be amortized over such improvement’s or addition’s useful
life together with interest on the unamortized balance at the same rate as that
charged to Landlord by FleetBoston, N.A., or its successor, or such higher rate
as may be paid by Landlord for funds borrowed to construct said capital
improvements or additions, it being agreed that in each Lease Year there shall
be included in Operating Costs only such years allocable share of the
amortization and interest described in this Section X(b)(1)(n).

 

(c) All management fees paid for the manager of the Building, it being agreed
that the management fee shall be one and one-half percent (1.50%) of the fixed
rent.

 

8



--------------------------------------------------------------------------------

(d) All fees, dues, assessments or charges with respect to the Building and/or
Premises on account of any existing or future business improvement district, or
similar association or designation affecting the Building and/or Premises.

 

(2) “Tenant’s Proportionate Share of Operating Costs” in any calendar year shall
be 100.0% multiplied by the attributable Operating Costs. In the event that the
Building is enlarged or diminished so as to increase or decrease the Net
Rentable Area of the Building, Tenant’s Proportionate Share of Operating Costs
shall be adjusted to reflect accurately the portion of the Net Rentable Area of
the Building leased to Tenant.

 

(3) “Operating Costs Statement” shall mean a statement setting forth in
reasonable detail the amount payable by Tenant as Tenant’s Proportionate Share
of Operating Costs.

 

Tenant shall make monthly payments of Additional Rent to Landlord to cover
Tenant’s Proportionate Share of Operating Costs that are expected to be incurred
during the current calendar year and each subsequent calendar year thereafter
falling entirely or partly within the term of this Lease. The amount of such
monthly payments shall be determined as follows: On or about the Commencement
Date and at the beginning of each calendar year thereafter, Landlord shall
submit to Tenant a statement setting forth Landlord’s estimates (based on costs
of which Landlord is aware and other reasonable assumptions of Landlord) of the
amount of Operating Costs that are expected to be incurred during such calendar
year, and the computation of the anticipated Tenant’s Proportionate Share of
Operating Costs. Tenant shall pay to Landlord on the first day of each month
following receipt of such statement an appropriate amount to amortize on a
monthly basis the anticipated Tenant’s Proportionate Share of Operating Costs
for such year, Tenant’s payment of its Proportionate Share of Operating Costs
shall be made without deduction, set off, or demand in accordance with the
provisions of Section IV of this Lease. If at any time during the term of this
Lease Landlord in Landlord’s good faith discretion determines it appropriate to
revise the estimates of Operating Costs which have been submitted, then Landlord
may submit such revised estimates to Tenant, and then commencing with the next
monthly payment to be made by Tenant, appropriate adjustment shall be made to
the amount being paid by Tenant on account of the anticipated Tenant’s
Proportionate Share of Operating Costs. Within one hundred eighty (180) days
after the expiration of each calendar year during the term of this Lease,
Landlord shall submit to Tenant a statement certified by Landlord’s comptroller
stating (i) Tenant’s Proportionate Share of the actual Operating Costs incurred
during the preceding calendar year, (ii) the aggregate amount of the estimated
payments, if any, made by Tenant on account thereof, and (iii) any credit to
which Tenant is entitled. Tenant shall deduct any overpayment from its next
estimated payment or payments for Operating Costs for the then current year. If
Tenant’s actual liability for such Operating Costs exceeds the estimated
payments, if any, made by Tenant on account thereof, then Tenant shall pay to
Landlord within thirty (30) days after notice thereof the total amount of such
deficiency as Additional Rent due under this Lease.

 

(4) If the Commencement Date or the Termination Date occurs in the middle of a
calendar year, Tenant shall be liable for only that portion of the Operating
Costs in respect of such calendar year, represented by a fraction, the numerator
of which is the number of days of the herein term which falls within the
calendar year, and the denominator of which is three hundred sixty-five (365).

 

9



--------------------------------------------------------------------------------

(5) Any obligation under this Section X (b) which shall not have been paid at
the expiration of the term of this Lease shall survive such expiration and shall
be paid when and as the amount of the same shall be determined to be due.

 

(6) At the commencement of the term of this Lease, Tenant shall self-manage the
Premises, and in such circumstance, it is anticipated (but not a requirement)
that the items listed in Section X(b)(1) will be the only items included in
Operating Costs. So long as Tenant shall self-manage the Premises, Tenant shall
at its sole cost and expense keep the Premises in good order, condition and
repair at all times to the highest reasonable standard which is appropriate for
premises of similar construction and class in the locality in which the Premises
is located and consistent with the normal operating business of Tenant. Tenant
shall be responsible to comply with all statutes, laws, codes, rules, and
regulations applicable to the conduct of its business.

 

(7) Landlord and Tenant shall meet semi-annually to discuss Tenant’s management
of the Building. Following said meeting, if Landlord shall reasonably determine
that Tenant’s management of the Building does not meet the standard of care
established for the maintenance of the Building set forth in Subsection (6)
above, Landlord shall itemize a list of maintenance-based concerns and submit
them to Tenant whereby Tenant shall be granted sixty (60) days to cure the
maintenance-based concerns to bring the standard of care to reasonable
compliance. If, following this cure period, Landlord, in its reasonable
estimation, determines that the maintenance of the Building is still deficient,
Landlord may at any time, upon at least thirty (30) days prior notice, elect to
assume the obligation of Tenant to maintain the Building, in which event the
management fee shall be increased as of the date Landlord assumes such
obligations and Landlord shall thereafter be entitled to a management fee in
excess of one and one-half percent (1.50%) of the fixed rent, provided that in
no case shall such management fee exceed three and one-half percent (3.50%) of
the fixed rent, and all costs incurred by Landlord in the operation and
maintenance of the Premises shall be part of Operating Costs.

 

In the event that Landlord shall manage the Premises, in addition to the items
set forth in Section X(b)(1), Operating Costs shall include, but not be limited
to,

 

(a) Water and sewer charges, except to the extent separately metered to Tenant.

 

(b) Fuel charges, if any, except to the extent the same are separately metered
to Tenant.

 

(c) Electricity charges except to the extent separately metered or apportioned
to Tenant, including without limitation, costs of electric current for operation
of lighting inside and outside the Building and in the parking areas.

 

(d) Exterminating services and contracts.

 

(e) Heating, ventilation and air conditioning equipment and filter service
contracts.

 

(f) Security service equipment contracts, if any.

 

(g) Rubbish removal.

 

10



--------------------------------------------------------------------------------

(h) Wages including all fringe benefits, federal and state payroll, unemployment
and old age taxes paid by Landlord on account of all employees who are employed
in, about or on account of the Premises and the Building. Employees shall
include administrative and overhead personnel.

 

(i) The cost of labor and materials used in cleaning the Building, surrounding
areaways and windows in the Building, and the parking area(s), if any.

 

(j) Supplies.

 

(k) All costs for permits and fees.

 

SECTION XI. REMOVAL OF GOODS AND TENANT’S REPAIRS. If not sooner done in
accordance with the provisions of this Lease, at the expiration or sooner
termination of this Lease, Tenant will remove its goods and effects (except as
elsewhere provided herein) and will peaceably yield up to the Landlord the
Premises in substantially as good order and condition as when delivered to it,
excepting ordinary wear and tear (which shall not be deemed to include holes in
walls or floors or special wiring caused by installation after the date hereof
of Tenant’s fixtures or equipment), repairs required to be made by Landlord and
damage by fire or casualty.

 

The Tenant shall be responsible for all damages or injury to the Premises,
fixtures, appurtenances and equipment of Landlord, and to the Building and the
Premises, caused by Tenant’s installation or removal of furniture, fixtures or
equipment after the date hereof. Notwithstanding anything contained herein to
the contrary, Tenant shall not be obligated to repair or remove any Tenant’s
Work performed in accordance with the terms of this Lease.

 

SECTION XII. SALES TAX. In the event that any sales tax shall be levied by the
Commonwealth of Massachusetts, Norfolk County, or any other authority having
jurisdiction, upon the Rent and/or the Additional Rent received by Landlord from
Tenant, the exact amount of such tax shall be paid by Tenant to Landlord at the
same time each installment of Rent and/or Additional Rent is paid to the
Landlord.

 

SECTION XIII. IMPROVEMENTS AND ALTERATIONS. The Tenant shall make no material or
structural alterations or improvements to the Building or the Premises, unless
expressly authorized in writing by Landlord prior to the performance of such
work, which authorization shall not be unreasonably withheld by Landlord. Any
such alterations and improvements which are authorized duly by Landlord to be
made by Tenant, shall be made by Tenant at its own expense, and only pursuant to
plans and specifications as have the prior written approval of Landlord in each
instance provided that all work done by Tenant in the Premises shall be done in
accordance with all zoning, building, fire and other codes applicable thereto.
Except as otherwise provided in this lease, all fixtures, equipment,
improvements and appurtenances paid for by Tenant and attached to or built into
the Premises prior to or during the term of this Lease shall be removed from the
Premises as of the end of the term of this Lease. In the case of damage or
destruction of such items during the term of this Lease, Tenant shall have the
right to recover its loss from any insurance company with which it has insured
the same, notwithstanding that any of such things might be considered part of
the Premises at the end of the term of this Lease. Landlord shall not require
removal of pipes, wires and the like from the walls, ceilings or floors,
provided that the Tenant properly cuts, caps and disconnects such pipes and
wires and seals them off

 

11



--------------------------------------------------------------------------------

in a safe and lawful manner flush with the applicable wall, floor or ceiling and
redecorates the area consistent with the remainder of the Premises. Tenant shall
be responsible for any damage to the Building caused by the malfunction of its
equipment or the removal of its property as aforesaid.

 

SECTION XIV. INSPECTION. The Landlord and any mortgagee of the Building or of
the Building and the Premises, or of Landlord’s interest therein, and their
representatives, shall have the right at reasonable times on reasonable advance
notice to enter the Premises to inspect the same and to make repairs or
replacements therein as required by this Lease and to introduce conduits and
pipes or ducts; provided, however, that the Landlord shall use reasonable effort
not to unduly disturb the Tenant’s use and occupancy.

 

SECTION XV. CASUALTY. If the Building or Premises shall be damaged or destroyed
by fire or other casualty insurable under standard coverage insurance to the
extent of less than twenty-five percent (25%) of the reasonable replacement
value thereof at the time of such damage or destruction, Landlord shall, except
as otherwise provided in this Section XV, repair and/or rebuild the same with
reasonable diligence. Tenant shall repair or restore with due diligence all
trade fixtures, equipment and other installations theretofore installed by
Tenant to the extent of Tenant’s obligations as set forth in Exhibit B and
damaged or destroyed by such fire or casualty. If the Building shall be damaged
or destroyed to the extent of twenty-five percent (25%) or more of the
reasonable replacement value thereof at the time of such damage or destruction,
or shall be damaged or destroyed as a result of a risk which is not insurable
under standard coverage insurance, or shall be damaged or destroyed to more than
an immaterial extent by any cause in the last three (3) years of the then
current term of this Lease (unless Tenant shall have exercised prior to the date
of any purported termination pursuant to the terms of this Article XV any
remaining option to extend the term of this Lease), or if the Premises (whether
or not including the Building) should be damaged or destroyed to the extent of
twenty-five percent (25%) or more of the reasonable replacement value thereof at
the time of such damage or destruction, each of Landlord and Tenant may at its
sole election terminate this Lease.

 

In any instance where either party shall have an election to terminate this
Lease by reason of such damage or destruction, it shall give the other notice of
its election within sixty (60) days after such damage or destruction, and in
such event, if neither party shall elect to terminate this Lease, Landlord shall
proceed to restore or rebuild, with reasonable diligence and Tenant shall
replace or restore with reasonable diligence all trade fixtures, equipment and
other installations theretofore installed by Tenant and damaged or destroyed by
such fire or other casualty. Landlord’s obligation to rebuild and restore
pursuant to this Section XV shall be to restore or rebuild to no greater extent
than its obligations in connection with the original construction as set forth
in Exhibit B and shall also be subject to zoning and building laws then
applicable to the Premises. Further, Landlord’s obligation hereunder shall be
limited to the proceeds received and retained by Landlord (net of any amounts
required to be paid to Landlord’s mortgagee) under the insurance policy which is
allocable to the Premises, and Landlord shall not be obligated to commence such
repairs and/or rebuilding until such insurance proceeds are released to
Landlord. Landlord shall not be liable for delays in the making of any such
repairs which are due to governmental regulations, casualties, and strikes,
unavailability of labor and materials, and other causes beyond the reasonable
control of Landlord; nor shall

 

12



--------------------------------------------------------------------------------

Landlord be liable for any inconvenience or annoyance to Tenant or injury to
that business of Tenant resulting from reasonable delays in the making of any
such repairs; provided, however, Tenant shall be entitled to terminate the term
of the Lease on not less than thirty (30) days’ prior written notice if Landlord
fails to complete such repairs within six (6) months after such casualty,
provided that such notice is delivered before such repairs are completed. Tenant
shall, during any period of reconstruction or repair of the Premises or the
Building, continue the operation of its business in the Premises to the extent
reasonably practicable. To the extent to which the Premises, or any part
thereof, or the Building, or any part thereof, shall be damaged or destroyed by
fire or other casualty, regardless of the cause of such damage or destruction
and regardless of whether as a result thereof the Premises shall be rendered
untenantable, in whole or in part, there shall be an equitable abatement of Rent
and Additional Rent due hereunder.

 

In the event Landlord or Tenant elects to terminate this Lease pursuant hereto,
the effective termination date shall be not less than thirty (30) days after the
date on which a termination notice is received by the other party, this Lease
and the term hereof shall expire as of such effective termination date, and the
yearly Rent and Additional Rent shall be apportioned as of such date.

 

SECTION XVI. EMINENT DOMAIN. If the whole or any material portion of the
Building, or the Premises shall be taken by condemnation or rights of eminent
domain (the words “condemnation” and “eminent domain” as used herein to include
purchase in lieu thereof) hereinafter collectively referred to as “taking”, then
Landlord and Tenant shall each have the right to terminate this Lease as of the
date of the vesting of title or as of the day possession shall be taken
thereunder, whichever is earlier, by giving notice to the other of its election
within sixty (60) days of such vesting of title or taking of possession. If
neither party elects to so terminate this Lease, Landlord shall with due
diligence restore the Premises and/or the Building to an architectural unit as
nearly like its condition prior to such taking as shall be practical. If this
Lease is not so terminated as hereinbefore provided, all of the provisions
hereof shall continue in effect, but in case there shall be a reduction of the
net rentable area of the Building by reason of such taking, Tenant’s Rent as set
forth in Section IV, shall be equitably abated to the extent of the reduction of
the net rentable area of the Premises from the time possession shall be taken
for the balance of the term of this Lease, or until the Building shall have been
restored to its original size, whichever shall first occur.

 

All damages awarded for any taking, whether for the whole or a part of the
Premises, the Building, or otherwise, shall belong to and be the property of
Landlord whether such damages shall be awarded as compensation for diminution in
value to the leasehold or to the fee or otherwise; provided, however, that
Tenant shall be entitled to receive and retain any amounts which may be
specifically awarded to it by reason of the loss of its trade fixtures,
improvements made after the date hereof at Tenant’s own expense and furniture.
Tenant shall have the right to prosecute any claim for its relocation or moving
expenses incurred as a result of such taking.

 

SECTION XVII. INDEMNIFICATION.

 

(a) Indemnification By Tenant. Except to the extent caused by or resulting from
Landlord’s negligence, Tenant shall save Landlord harmless, and will exonerate
and indemnify Landlord from and against any and all claims, liabilities or
penalties asserted by or on behalf of any person, firm or public authority:

 

13



--------------------------------------------------------------------------------

(i) on account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Premises during the term hereof or while
Tenant is in occupancy of the Premises, on account of or based upon the act,
omission, fault, or neglect of Tenant, its servants, agents, employees,
licensees, invitees and guests in or about the Premises, or arising out of the
use or occupancy of the Building or the Premises by the Tenant or by any person
claiming by, through or under Tenant; and in addition to and not in limitation
of either of this subsection (a);

 

(ii) on account of or based upon (including monies due on account of) any work
or things whatsoever done (other than by Landlord or its contractors, or agents
or employees of either) on the Premises or the Building during the term of this
Lease and during the period of time, if any, prior to the Commencement Date that
Tenant may have been given access to the Premises or the Building, and during
the period of time, if any, after the Termination Date that Tenant may have been
given access to the Premises or the Building or may have held over in occupancy
of all, or any portion thereof, and on account of, or based upon, or arising out
of Tenant’s failure to perform any covenant or agreement required to be
performed by Tenant under this Lease Agreement;

 

and, in respect of any of the foregoing, from and against all costs, expenses
(including reasonable attorneys’ fees), and liabilities incurred in or in
connection with any such claim, or any action or proceeding brought thereon; and
in case any action or proceeding be brought against Landlord by reason of any
such claim, Tenant, upon notice from Landlord, shall, at Tenant’s expense,
resist, defend or settle such action or proceeding and employ in-house and/or
external counsel therefor reasonably satisfactory to Landlord, it being agreed
that such counsel as may act for insurance underwriters of Tenant engaged in
such defense shall be deemed satisfactory. Notwithstanding the foregoing or
anything else in this Lease to the contrary, Tenant shall have no responsibility
for any matter to the extent Landlord is to indemnify Tenant in accordance with
Section XVII(b) and (c) or with respect to matters for which MetPath New England
Inc. or Corning Life Sciences, Inc. (collectively, “Indemnitors”) are
responsible pursuant to the terms of that certain Indemnity Agreement dated
February 28, 1996 between the Indemnitors and ADE Corporation.

 

(b) Indemnification By Landlord. Landlord shall indemnify and save harmless
Tenant from and against any and all suits, liabilities, obligations, damages,
penalties, claims, costs, charges and expenses, including reasonable attorneys’
fees, which may be imposed upon or incurred by or asserted against Tenant as a
result of or arising out of Landlord’s failure to perform any covenant or
agreement required to be performed by Landlord under this Lease Agreement or
caused by the negligence or willful misconduct of Landlord, its agents,
employees or invitees. When the claim is caused by the joint negligence or
willful misconduct or Landlord and Tenant or Landlord and a third party
unrelated to Landlord, except Landlord’s agents, employees, or invitees,
Landlord’s duty to indemnify and save harmless Indemnities shall be in
proportion to Landlord’s allocated share of the joint negligence or willful
misconduct. When the claim is caused by the joint negligence or willful
misconduct of Tenant and Landlord or Tenant and a third party unrelated to
Tenant, except Tenant’s agents, employees or invitees, Tenant’s duty to
indemnify and save harmless Landlord shall be in proportion to Tenant’s
allocable share of the joint negligence or willful misconduct.

 

14



--------------------------------------------------------------------------------

(c) Limitations On Responsibility Of Landlord And Tenant. In no event shall
Landlord or Tenant be liable to the other under this Section XVII, or any other
provision of this Lease, for any consequential, special, indirect, exemplary, or
punitive damages whether in contract, tort or any other legal theory, even if
such party has been advised of the possibility of such damages and
notwithstanding any failure of essential purpose of any limited remedy.

 

SECTION XVIII. PROPERTY OF TENANT. In addition to and not in limitation of other
provisions of this Lease, Tenant covenants and agrees that all of its
merchandise, furniture and property of every kind, nature and description which
may be in or upon the Premises or the Building, in the public corridors, or on
the sidewalks, areaways, and approaches thereto, or parking areas before, during
or after the term of this Lease, shall be at the sole risk and hazard of Tenant,
and that if the whole or any part thereof shall be damaged, destroyed, stolen or
removed by any cause whatsoever, no part of said damage or loss shall be charged
to or borne by Landlord. Tenant shall, at Tenant’s expense, obtain and keep in
force “all risk” property insurance covering Tenant against damage to or loss of
any personal property, fixtures and equipment of Tenant, and provide for waiver
of subrogation by Tenant’s insurer against Landlord and coverage for the full
replacement cost of such property.

 

SECTION XIX. INJURY AND DAMAGE. Except to the extent caused by or resulting from
Landlord’s negligence or willful misconduct, Landlord shall not be liable for
any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, electrical disturbance, water, rain or
snow, or leaks from any part of the Building or parking area(s), if any, or from
the pipes, appliances, or plumbing works or from the roof, street or subsurface
or from any other place or from dampness or by any other cause of whatever
nature, whether caused by other tenants or persons in the Building, or on the
Premises, or in any parking areas, or caused by operations in construction of
any private, public or quasi-public work.

 

SECTION XX. ASSIGNMENT, MORTGAGING, AND SUBLETTING. Except as where stated
herein, Tenant covenants and agrees that neither this Lease nor the term and
estate hereby granted, nor any interest herein or therein, will be assigned,
mortgaged, pledged, encumbered or otherwise transferred, and that neither the
Premises, the Building, nor any part thereof will be encumbered in any manner by
reason of any act or omission on the part of Tenant, or used or occupied, or
utilized for desk space or for mailing privileges, by anyone other than Tenant,
or for any use or purpose other than as stated herein, or be sublet or offered
or advertised for subletting, without the prior written consent of Landlord in
every case, which consent shall not be unreasonably withheld. Without in any
manner limiting the generality of the foregoing, several of the considerations
which Landlord may include in its determination are the quality and character of
the business of the proposed assignee or subtenant, the anticipated impact of
the business of the proposed assignee or subtenant on the reputation and
operation of the Building, and the credit worthiness of the proposed assignee or
subtenant. Notwithstanding anything contained herein to the contrary, Tenant
shall have no right, without the prior written consent of Landlord (i) to assign
this lease or sublet any interest hereunder to any person or entity with whom
Landlord is then negotiating for the rental of other space in the Building, (ii)
to advertise publicly to assign this lease or sublet any interest hereunder, or
(iii) to assign this lease or sublet any interest hereunder at below market
rental rates. Not in

 

15



--------------------------------------------------------------------------------

limitation of the foregoing, Tenant’s request for Landlord’s consent to
subletting or assignment shall be submitted in writing, accompanied at a minimum
by such information with regard to the proposed assignee or subtenant as will
enable the Landlord to evaluate the quality and character of the business of the
proposed assignee or subtenant, the anticipated impact of the business of the
proposed assignee or subtenant on the reputation and operation of the Building,
and the credit worthiness of the proposed assignee or subtenant; Landlord’s
consent to an assignment shall be granted only if the assignee shall agree to
pay Landlord Rent and Additional Rent, including Operating Cost Excess at the
higher of that reserved in this Lease or that then current rate in the Building
for new tenants, and Landlord’s consent to a sublet, if granted, shall obligate
Tenant to pay to Landlord, in addition to the Rent and Additional Rent required
hereunder, fifty percent (50%) of any and all “profits” derived from such
sublet. For the purposes hereof, “profits” shall mean all monies and other
consideration received by Tenant from the subtenant, less any Rent paid by
Tenant to Landlord allocable to the portion of the Premises so sublet, and less
the total of customary transaction costs incurred by Tenant with respect to such
sublet for brokerage and leasehold improvements amortized over the term of such
sublease.

 

Further, it is agreed that in lieu of withholding or granting its consent
Landlord may, within thirty (30) days of receipt of a request for consent from
Tenant, cancel this Lease as to so much of the Premises as Tenant has proposed
for assignment or subletting. If Landlord shall elect to cancel this Lease as to
such portion of the Premises, it shall give Tenant written notice of its
election, which notice shall set forth a “termination date” which shall be not
less than ninety (90) or more than one hundred fifty (150) days from the receipt
by Landlord of Tenant’s request to assign or sublet, and on that “termination
date” Tenant shall surrender the Premises for which this Lease has been canceled
in accordance with the provisions of this Lease relating to the surrender of the
Premises as the expiration of the term of this Lease. If the cancellation shall
be as to a portion of the Premises only, then the Rent and the Additional Rent
shall be adjusted proportionately to reflect said cancellation. Further, within
ten (10) business days of Landlord’s notice to Tenant of Landlord’s election to
cancel, Tenant may, by written notice to Landlord, rescind its request for
consent to assignment or subletting in which event Landlord’s election to cancel
shall be of no force and effect. It is hereby expressly understood and agreed,
if Tenant is a corporation, that the assignment, or transfer of this Lease, and
the term and estate granted, to any corporation into which Tenant is merged or
acquired by or with which Tenant is consolidated, which corporation shall have a
net worth at least equal to that of Tenant immediately prior to such merger,
acquisition or consolidation (such corporation being hereinafter called
“Assignee”), without the prior written consent of Landlord shall not be deemed
to be prohibited hereby or requiring Landlord’s consent, if, and upon the
express condition that, Assignee and Tenant shall without undue delay execute,
acknowledge, and deliver to Landlord an agreement in form and substance
satisfactory to Landlord whereby Assignee shall agree to be bound by and upon
the covenants, agreements, terms, provisions and conditions set forth in this
Lease on the part of Tenant to be performed and whereby Assignee shall expressly
agree that the provisions of this Section XXI shall, notwithstanding such
assignment transfer, continue to be binding upon it with respect to all future
assignments and transfers. The listing of any name other than that of Tenant,
whether on the doors of the Premises or on the Building directory, or otherwise,
shall not operate to vest any

 

16



--------------------------------------------------------------------------------

right or interest in this Lease or in the Premises or be deemed to be the
written consent of Landlord mentioned in this Section XXI, it being expressly
understood that such listing is a privilege extended by Landlord revocable at
will by written notice to Tenant.

 

If this Lease is assigned, or if the Premises or any part thereof is sublet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant,
collect Rent from the Assignee, subtenant or occupant, and apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or the
acceptance of the Assignee, subtenant or occupant as a tenant, or a release of
Tenant from the further performance by Tenant of covenants on the part of Tenant
herein contained. The consent by Landlord to an assignment or subletting shall
not in any way be construed to relieve Tenant from obtaining the express consent
in writing of Landlord to any further assignment or subletting. No assignment,
subletting, or use of the Premises by any party other than Tenant shall affect
the purpose for which the Premises may be used as stated in Section II.
Notwithstanding any permitted assignment or subletting, Tenant shall at all
times remain directly, primarily and fully responsible and liable for the
payment of all sums payable under the Lease and for compliance with all the
obligations of Tenant under the Lease.

 

No provision in this Section XX shall be interpreted to apply to the sublease
agreement entitled, “The ADE Corporation Lease of Premises 80-82 Wilson Way,
Westwood, Massachusetts to Massachusetts Machine Works, Inc. dated November 1,
1996” and all amendments thereto, both Landlord and Tenant understanding that
such sublease agreement and amendments thereto were in existence previous to the
Commencement Date. However, Tenant shall at all times remain directly, primarily
and fully responsible and liable for the payment of all sums payable under said
sublease and for compliance with all the obligations of Massachusetts Machine
Works, Inc. under the sublease.

 

SECTION XXI. SIGNS, WINDOW TREATMENT, AND ADVERTISING. Tenant may not place on
the exterior of the Premises (including both interior and exterior surfaces or
doors and interior surfaces of windows) or on any part of the Building outside
the Premises, any signs, symbol, advertisement or the like visible to the public
view outside of the Building, unless the same shall have the prior written
approval of Landlord which approval shall not be unreasonably withheld. All such
items shall be installed at Tenant’s sole expense. Notwithstanding this Section
XXI, Tenant shall not be required to remove any signs, symbol, advertisement or
the like visible to the public view outside the Building that had existed
outside of the Building prior to the Commencement Date, unless such removal is
required by applicable law, statute, rule, regulation or code.

 

SECTION XXII. INSURANCE COMPLIANCE. Tenant will not do or omit to do or keep
anything in, upon or about the Premises which may prevent the obtaining of any
fire, liability or other insurance upon or written in connection with the
Premises or the Building, or which may make any such insurance void or voidable,
or which may create any extra premiums or increase the rate of any such
insurance over that normally applicable to office buildings, unless the Tenant
pays such extra or increased premiums.

 

17



--------------------------------------------------------------------------------

SECTION XXIII. INFLAMMABLES, ODORS. Tenant shall not bring or permit to be
brought or kept in or on the Premises or elsewhere in the Building, any
inflammable, combustible or explosive fluids, material, chemical or substance
(other than small quantities of industrial solvents used in the normal course of
cleaning and maintenance), or cause or permit any odors, or any unusual or other
objectionable odors to emanate from or permeate the Premises. Nothing contained
herein shall prevent tenant from bringing into, keeping and using on the
Premises and in the Building but only strictly in accordance with all applicable
laws, statutes, codes, rules and regulations, any materials necessary or
desirable in connection with the conduct of its business at the Premises and the
Building.

 

SECTION XXIV. DEFAULT.

 

Any one of the following shall be deemed to be an “Event of Default”:

 

(a) Failure on the part of Tenant to pay Rent, Additional Rent or other charges
for which provision is made in this Lease on or before the date on which the
same become due and payable and such failure continuing for five (5) business
days (the “monetary notice and cure period”) after Landlord has sent to Tenant
written notice of such monetary default. Notwithstanding the foregoing, if at
any time during the term of this Lease Landlord shall have sent to Tenant two
separate notices of monetary default, even though the same shall have been cured
and this Lease not terminated, and during the six (6) month period next
following the date on which the first of the two separate notices of default has
been sent by Landlord to Tenant, Tenant thereafter shall default in any monetary
obligation hereunder, the same shall automatically be deemed to be an Event of
Default upon Landlord giving Tenant written notice thereof, and there shall be
no monetary notice and cure period.

 

(b) Failure on the part of Tenant to comply with any term, condition, covenant,
or requirement of this Lease and such non-compliance continuing for ten (10)
business days (the “non-monetary notice and cure period”) after Landlord has
sent to Tenant written notice of such non-monetary default; provided however,
Tenant shall be obligated to immediately commence, and use reasonable efforts to
complete as soon as reasonably possible, the curing of such default; and
provided further, however, if such non-monetary default is not capable of cure
within said ten (10) business days, Tenant shall have such additional reasonable
period of time to cure said non-monetary default, so long as Tenant shall
immediately commence and diligently prosecute to completion said cure, but in no
event more than thirty (30) days unless Tenant provides Landlord commercially
reasonable evidence that it cannot complete said cure within the thirty (30) day
period and provides Landlord commercially reasonable evidence that Tenant is
diligently prosecuting to completion said cure.

 

(c) The commencement of any of the following proceedings: (i) the estate hereby
created being taken on execution or by other process of law; (ii) Tenant being
judicially declared bankrupt or insolvent according to law; (iii) an assignment
being made of the property of Tenant for the benefit of creditors; (iv) a
receiver, guardian, conservator, trustee in involuntary bankruptcy or other
similar officer being appointed to take charge of all or any substantial part of
Tenant’s property by a court of competent jurisdiction; or (v) a petition being
filed for the reorganization or rearrangement of Tenant under any provisions of
the United States Bankruptcy Code now or hereafter enacted and which, only in
the event the party filing a petition for the

 

18



--------------------------------------------------------------------------------

reorganization or rearrangement of Tenant is a party other than Tenant, is not
vacated or stayed within a period of sixty (60) days.

 

Tenant hereby expressly waives any and all common law and statutory notices to
quit, and expressly agrees that the notice provisions contained herein shall be
in lieu thereof. Upon an Event of Default, Landlord may, but shall not be
obligated to, serve upon Tenant a notice of lease termination, which shall
terminate the Lease upon service to Tenant.

 

If an Event of Default shall exist, then in addition to any other remedy
Landlord may have at law or equity, Landlord may (i) apply the Security Deposit,
if any, specified in Section XLIII toward the satisfaction of such Event of
Default without waiving any of Landlord’s other rights hereunder, (ii) cure
Tenant’s Event of Default at Tenant’s cost and expense, and/or (iii) lawfully
enter the Premises or any part thereof in the name of the whole or mail or
deliver a notice of termination addressed to Tenant at the Premises, and upon
entering or mailing as aforesaid repossess the same as the former estate of the
Landlord and expel the Tenant and those claiming by, through or under the Tenant
without being deemed guilty of any manner of trespass and without prejudice to
any other remedies which the Landlord may have for arrears of Rent or Additional
Rent or preceding breach of covenant.

 

Tenant covenants that in case of Lease termination, whether as aforesaid or
otherwise, Tenant shall indemnify the Landlord against all losses Landlord may
incur directly related to such termination; and at Landlord’s election, Tenant
shall immediately be liable for, and pay to Landlord as damages, either (i) all
such losses directly related to such termination, including without limitation,
all Rent, Additional Rent and other charges due pursuant to the Lease up until
the normal expiration of the term of this Lease (had the Lease not been
terminated), projected on the basis of experience under the Lease, together with
all costs Landlord may incur directly related to obtaining possession of, or in
reletting the Premises (including without limitation attorneys’ fees, brokerage
commissions, leasehold improvements, alterations, repairs and decorations to the
Premises as Landlord in its commercially reasonable judgment considers advisable
or necessary to relet the same), less the fair market rental value of the
Premises until the normal expiration of the term of this Lease, together with
interest at the rate of one and one-half percent (1.5%) per month until said
monies are paid in full, or such lesser interest rate as may be permitted under
applicable law, or (ii) all Rent, Additional Rent and other charges which would
have been payable had the Lease not so terminated, payable upon the due dates
specified herein (subject to offset for net rents actually received from
reletting after subtraction of the expenses of reletting allocable to the period
of time that this Lease would have continued had it not been so terminated).

 

Landlord shall, to the extent required by applicable law, and not otherwise, use
commercially reasonable efforts to relet the Premises for the remainder of said
term at a rent which is commercially reasonable under all of the circumstances
applicable at the time of such rental and may recover from Tenant any deficiency
between the amount so obtained and the rent herein reserved. Landlord shall be
entitled to relet the Premises on such terms and conditions as Landlord in its
commercially reasonable discretion may determine (including a term different
from the term of this Lease, rental concessions, and alterations to, and
improvement of, the Premises), provided however, Landlord shall be obligated in
such event to make commercially reasonable efforts to mitigate its damages by
reletting the Premises. In no event shall Landlord be obligated

 

19



--------------------------------------------------------------------------------

to relet the Premises at below market rates; nor shall Landlord be obligated to
relet the Premises before leasing other portions of the Building. Landlord shall
not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or to collect rent due for
such reletting. In the event of reletting, Landlord shall have no liability to
account to Tenant for any proceeds received from such reletting, except as
otherwise expressly set forth herein.

 

All of Landlord’s rights and remedies under this Lease, or at law or equity, are
cumulative, and may be exercised as Landlord sees fit.

 

SECTION XXV. LANDLORD’S DEFAULT. In the event Landlord fails to perform any of
its obligations under this Lease and fails to cure such default within thirty
(30) days after written notice from Tenant specifying the nature of such default
where such default could reasonably be cured within said thirty (30) day period,
or fails to commence such cure within said thirty (30) day period, then Tenant
shall have the following remedies:

 

(a) Tenant may proceed in equity or at law to compel Landlord to perform its
obligations and/or to recover damages proximately caused by such failure to
perform its obligations; or

 

(b) Tenant may cure any default of Landlord at Landlord’s cost. If Tenant at any
time by reason of Landlord’s default reasonably pays any sum or does any act
that requires the payment of any sum, the sum paid by Tenant shall be due from
Landlord to Tenant. Any such amount shall be payable by Landlord to Tenant
within ten (10) business days following Tenant’s written demand for payment and
receipt of documentation from Tenant of the cost of performing the same.
Further, if such amount is not paid within sixty (60) days of demand therefore,
Tenant may offset the amount against the next installments of Rent payable by
Tenant to Landlord under this Lease, but in no event shall such offset in any
month be more than one-quarter of the Rent due in such month.

 

SECTION XXVI. SUBORDINATION AND ESTOPPEL. Provided Tenant has received an SNDA
(as that term is defined herein) from the holder of any mortgage encumbering the
Premises and such SNDA is in full force and effect, then subject to the terms of
such SNDA, this Lease is subject and subordinate in all respects to all
mortgages which may now or hereafter be placed on or affect the real property of
which the Premises are a part, or Landlord’s interest or estate therein, and to
each advance made and/or hereafter to be made under any such mortgages, and to
all renewals, modifications, consolidations, replacements and extensions thereof
and all substitutions therefor.

 

Tenant shall, from time to time, within ten (10) business days after request
from Landlord, or from any mortgagee or potential mortgagee of Landlord, or any
potential purchaser of the Premises or the Building, or potential mortgagee of
such purchaser, execute, acknowledge and deliver in recordable form a
commercially reasonable form of subordination, non-disturbance and attornment
agreement (“SNDA”) with an institutional lender who is or is to become a
mortgagee of the Premises substantially in the form of SNDA executed and
delivered by Tenant and Landlord’s mortgagee on the date hereof and an estoppel
certificate (“Estoppel Certificate”) certifying, to the extent true, that this
Lease is in full force and effect and unmodified (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications); that the term has commenced and

 

20



--------------------------------------------------------------------------------

the full amount of the Rent and Additional Rent then accruing thereunder; the
dates to which the Rent and Additional Rent has been paid; that Tenant has
accepted possession of the Premises and that any improvements required by the
provisions of this Lease to be made by Landlord have been completed to the
satisfaction of Tenant; the amount, if any, that Tenant has paid to Landlord as
a security deposit; that no Rent under this Lease has been paid more than thirty
(30) days in advance of its due date; that the address for notices to be sent to
Tenant is as set forth in this Lease (or has been changed by notice duly given
and is as set forth in the SNDA and/or Estoppel Certificate); that Tenant, as of
the date of such SNDA and/or Estoppel Certificate, has no charge, lien, or claim
of offset under this Lease or otherwise against Rent or Additional Rent due or
to become due hereunder; that, to the knowledge of Tenant, Landlord is not then
in default under this Lease; and such other matters as may be reasonably
requested by Landlord or any mortgagee or potential mortgagee of Landlord, or
any purchaser of the Premises or the Building, or potential mortgagee of such
purchaser. Any SNDA or Estoppel Certificate may be relied upon by Landlord, any
successor of Landlord, any mortgagees of Landlord or any prospective purchaser
or mortgagee of the Building.

 

SECTION XXVII. NOTICES. Any notice or demand by Tenant to Landlord shall be
served by receipted hand delivery, or by Sheriff, Constable, or by certified
mail, postage prepaid, or by recognized overnight courier, addressed to Landlord
as set forth below, and any notice or demand by Landlord to Tenant shall be
served by receipted hand delivery, or by Sheriff, Constable, or by certified
mail, postage prepaid, or by recognized overnight courier to the Tenant as set
forth below.

 

To Landlord:

  

Westwood Nominee Trust

    

60 State Street, Suite 1500

    

Boston, Massachusetts 02109

    

Attn: Jerome L. Rappaport, Jr.

    

Facsimile 617-227-4727

    

Telephone 617-723-7760

with a copy to:

  

Rappaport, Aserkoff & Gelles

    

60 State Street, Suite 1525

    

Boston, Massachusetts 02109

    

Attn: Edward Gelles, Esq.

    

Facsimile 617-227-4727

    

Telephone 617-227-7345

To Tenant:

  

ADE Corporation

    

80 Wilson Way

    

Westwood, Massachusetts 02090-1806

    

Attention: Chief Financial Officer

    

Facsimile (781)467-0921

    

Telephone (781)467-3921

with a copy to:

  

Sullivan & Worcester

    

One Post Office Square

    

Boston, MA 02109

 

21



--------------------------------------------------------------------------------

    

Attn: Sander E. Ash, Esq.

    

Telephone (617) 338-2800

    

Facsimile (617) 338-2880

and

  

ADE Corporation

    

80 Wilson Way

    

Westwood, Massachusetts 02090-1806

    

Attention: Director of Facilities

    

Facsimile (781)467-0921

    

Telephone (781)467-3921

 

It is agreed that certified mail shall be conclusively deemed received three (3)
business days after it is mailed, postage prepaid, and that an item sent by
recognized overnight courier shall be conclusively deemed received the day it is
scheduled to be delivered (or if such day is not a business day, the next
business day). Landlord and Tenant may each change their address for notices, as
well as their phone number and facsimile number, by providing notice of such
change to the other in the manner specified in this Section XXVI. Tenant shall
receive prior written notification by Landlord as to any matters pertaining to
change of Building ownership, by providing notice of such change as specified in
this Section XXVI.

 

SECTION XXVIII. RULES AND REGULATIONS. Landlord hereafter at any time or from
time to time may make and may communicate in writing to Tenant, any rules and
regulations which in the reasonable judgment of Landlord shall be necessary for
the reputation, operation, safety, care or appearance of the Building, Premises,
and any parking garage or parking area(s), if any.

 

SECTION XXIX. QUIET ENJOYMENT. The Tenant, on paying the said Rent and
Additional Rent and performing the covenants of this Lease on its part to be
performed, shall and may peaceably and quietly have, hold and enjoy the Premises
in accordance with this Lease for the term aforesaid and any extension thereof,
free from disturbance by Landlord or anyone claiming by, through or under
Landlord.

 

SECTION XXX. BINDING AGREEMENT. This Lease shall bind and inure to the benefit
of the parties hereto and their respective heirs, representatives, successors
and assigns. This Lease contains the entire agreement of the parties and may not
be modified except by instrument in writing signed by the parties hereto.

 

SECTION XXXI. LANDLORD LIABILITY. During such time as the Landlord shall be a
limited partnership, corporation, limited liability company, limited liability
partnership, joint venture, or trust, Tenant agrees that it shall not hold any
partner, shareholder, member, trustee, or beneficiary of Landlord personally
responsible for any of the covenants of Landlord under this Lease, and in the
event it has a claim against Landlord, Tenant shall look only to Landlord’s
interest in the Premises and the Building, any insurance or condemnation
proceeds or award for recovery of any judgment from Landlord; it being
specifically agreed that neither the Landlord nor anyone claiming by, through or
under Landlord shall ever be personally liable for any such judgment, or for the
payment of any monetary obligation to Tenant except to the extent of its
interest in the Premises, such proceeds or award.

 

22



--------------------------------------------------------------------------------

SECTION XXXII. SEISIN. In the event of a sale or other disposition of the
Building and/or land underlying it by Landlord, Landlord shall be entirely free
and relieved from the performance and observance thereafter of all covenants and
obligations of Landlord hereunder, it being understood and agreed that the
successor to Landlord’s ownership shall thereupon and thereafter assume and
perform and observe, any and all of such covenants and obligations of Landlord.

 

SECTION XXXIII. INSURANCE.

 

(a) Tenant shall maintain in full force and effect the following insurance
written by one or more responsible companies licensed to do business in the
state in which the Premises is located in form and content reasonably
satisfactory to Landlord, including, except as to subsection (a)(2) of this
Section XXXII at the request of Landlord, Landlord and Landlord’s managing agent
as additional insureds, and Tenant shall keep deposited with the Landlord copies
of all policies of insurance, or certificates thereof, with endorsements on such
policies or certificates to the effect that such insurance shall not be
cancelled by the insurer without at least fifteen (15) business days prior
notice to Landlord:

 

(1) Commercial General Liability insurance, to the same extent as that which is
carried for Tenant’s normal business operations, applying to the use and
occupancy of the Premises and the business operated by Tenant and on an
occurrence basis in an amount not less than Two Million Dollars ($2,000,000)
combined single limit (and Twenty Million Dollar ($20,000,000) umbrella) for
property damage and for any personal injury, including death, to one or more
than one person arising out of any one incident. At any time during the term
hereof upon sixty (60) days’ notice, Landlord may require the Tenant to increase
the amount of insurance required hereunder to a greater commercially reasonable
amount as may be commercially reasonable in light of the standards in the
community and the industry in which Landlord and Tenant each operate or may be
reasonably required by Landlord’s mortgagee.

 

(2) Worker’s compensation insurance in the minimum amount required by statute
covering all employees of Tenant, and, if Tenant shall contract with any
independent contractor for the furnishing of labor, materials or services to
Tenant, Tenant shall require such independent contractor to maintain worker’s
compensation insurance covering all its employees and all the employees of any
subcontractor.

 

(3) Extended coverage property damage insurance covering Tenant’s personal
property located at the Premises (furniture, fixtures and equipment on a
replacement cost basis) and Tenant improvements, if any.

 

(b) Except as stated differently in this Section, Landlord shall not be liable
to Tenant for:

 

(1) Damage to or loss of property entrusted to employees of the Landlord.

 

(2) Loss of property through thefts regardless of where the theft takes place.

 

(3) Damage to property regardless of where the damage takes place.

 

23



--------------------------------------------------------------------------------

(4) Damage to or loss of property caused by other tenants or occupants of the
Building or caused by visitors to or in the Building.

 

It is specifically understood that Landlord’s insurance does not cover any
personal property of Tenant and Tenant shall not make any claim for loss of or
damage to such property against Landlord or Landlord’s insurance carrier and
shall not permit its insurance carrier to make any claim for loss or damage to
such property against Landlord or Landlord’s insurance carrier, except in such
cases where damage to such property is caused through the gross negligence or
willful misconduct of Landlord, its employees or agents.

 

SECTION XXXIV. SUBROGATION, INSURANCE PREMIUMS. Landlord and Tenant hereby waive
any rights each may have against the other in connection with any of the damage
occasioned to Landlord or Tenant, as the case may be, their respective property,
the Premises, the Building or its contents, arising from covered causes of loss
for which property insurance is carried or required to be carried pursuant to
this Lease. Each party on behalf of their respective insurance companies
insuring their respective property against any such loss, hereby waives any
right of subrogation that it may have against the other party and will cause its
insurers to include a provision in its policies which states that such waiver
will not void or diminish the coverage afforded thereby.

 

SECTION XXXV. SHORING. If an excavation shall be made upon the Premises or upon
land adjacent to the Premises, or shall be authorized to be made, Tenant shall
afford to the person causing or authorized to cause such excavation, license to
enter upon the Premises for the purpose of doing such work as said person shall
deem necessary to preserve the Building from injury or damage and to support the
same by proper foundations without any claims by Tenant for damages or indemnity
against Landlord, or diminution or abatement of rent.

 

SECTION XXXVI. REZONING. Landlord shall not rezone the Premises except with the
prior written consent of Tenant.

 

SECTION XXXVII. SEPARABILITY. If any provision or any part of any provision of
this Lease, or if the application of any provision or any part of any provision
of this Lease to any person, entity, or circumstance shall be held invalid by a
court of competent jurisdiction, such invalidity shall have no effect on any
other provision or any part of any other provision of this Lease or its
application to any other person, entity, or circumstance.

 

SECTION XXXVIII. WAIVER OF TRIAL BY JURY. Landlord and Tenant agree that they
shall, and hereby do, waive trial by jury in any action arising out of this
Lease or Tenant’s use and occupancy of the Premises.

 

SECTION XXXIX. NO WAIVER. No act or thing done by Landlord or Landlord’s agents
during the term of this Lease shall constitute an eviction by Landlord, nor be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
such surrender shall be valid unless in writing and signed by Landlord. The
failure of Landlord to seek redress for violation of, or to insist upon the
strict performance of this Lease, or any of the Rules and Regulations set forth
in this Lease or hereafter adopted by Landlord, shall not constitute a waiver in
any respect nor prevent a subsequent act, which originally constituted a
violation from having all force and effect of an original violation. The receipt
by Landlord of Rent or Additional Rent with

 

24



--------------------------------------------------------------------------------

knowledge of the breach of any provision of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent or Additional Rent herein stipulated shall be
deemed to be other than on account, nor shall any endorsement or statement on
any check, nor any letter accompanying any check or payment as Rent or
Additional Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or Additional Rent or pursue any other remedy in this Lease
provided.

 

SECTION XL. HOLDING OVER. In the event Tenant or any party claiming by, through
or under Tenant shall hold over the Premises or any part thereof after the
termination or expiration of the term of this Lease, such holding over shall
constitute and be construed as a tenancy at sufferance only, provided that all
the provisions of this Lease shall apply except that the Rent set forth in
Section IV shall be calculated at a daily rate equal to the greater of two
hundred percent (200%) of the daily Rent reserved in said Section IV, or one
hundred fifty percent (150%) of the then fair market rent of the Premises.
Nothing contained in this Section XL shall be construed as Landlord’s consent to
Tenant or any party claiming by, through or under Tenant holding over.

 

SECTION XLI. CAPTIONS, PLURAL, GENDER. The captions are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease nor the intent of any provisions hereof. Whenever a
masculine or singular pronoun is used in this Lease, it shall include the
feminine and plural thereof whenever the context so permits or requires.

 

SECTION XLII. BROKERAGE. Tenant covenants that it has dealt with no broker other
than the brokers specified at the end of this Section XLII, as Tenant’s Broker
and as Landlord’s Broker, in locating the Premises demised by this Lease and in
negotiating this Lease and Tenant further covenants and agrees that it shall
hold Landlord harmless from any and all claims which may be asserted by any real
estate broker other than the brokers specified at the end of this Section XLII
who claim that it showed or referred the Tenant to the Landlord or to the
Premises for any transaction involving or resulting in this Lease or Premises.

 

Landlord covenants that it has dealt with no broker other than the brokers
specified at the end of this Section XLII, as Tenant’s Broker and as Landlord’s
Broker, in negotiating this Lease and Landlord further covenants and agrees that
it shall hold Tenant harmless from any and all claims which may be asserted by
any real estate broker other than the brokers specified at the end of this
Section XLII who claim that it showed or referred the Tenant to the Landlord or
to the Premises for any transaction involving or resulting in this Lease or
Premises demised hereby.

 

Tenant’s Broker:                 None.

 

Landlord’s Broker:              None.

 

In the event that Tenant and Landlord agree to renew and/or extend the term of
this Lease, in connection with any option contained herein or otherwise, or to
expand

 

25



--------------------------------------------------------------------------------

the Premises pursuant to any such provision contained herein or otherwise, a
party shall not be responsible for the payment of any fee or commission to any
broker or other third party, including any broker identified herein, who is
retained by the other party in connection with such renewal, extension, and/or
expansion.

 

SECTION XLIII. HAZARDOUS WASTE.

 

(a) For the purpose of this Section XLIII, “Hazardous Substance” shall mean any
waste, substance or other material which may be dangerous to health or
environment, including, without limitation, all “hazardous waste”, “hazardous
material”, “hazardous substance”, “toxic substance”, “oil”, “infectious medical
waste” and “hazardous medical waste” as defined in any federal, state, or local
law, regulation or ordinance, or otherwise”

 

(b) Except in accordance with applicable law, Tenant shall not dump, flush or in
any way introduce any Hazardous Substance, which are regulated under the
Resource Conservation and Recovery Act of 1976, as amended, (42 U.S.C. Section
6901, et. seq. “RCRA”) the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 as amended (42 U.S.C. 9601 et. seq. “CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Public Law
99-499, 100 Stat 1613, et seq., and/or any other applicable municipal, federal,
or state law, into the sewerage, drainage or other waste disposal system serving
the Premises or the Building,

 

(c) Except in accordance with applicable law, Tenant shall not generate, use,
store or dispose of any Hazardous Substance regulated under RCRA, CERCLA, SARA
and/or any other applicable municipal, federal or state environmental law, in or
on the Premises or the Building, nor transport any Hazardous Substance from the
Premises or the Building, except in strict and complete compliance with RCRA,
CERCLA, SARA, and any other applicable municipal, federal or state environmental
law.

 

(d) Tenant shall promptly notify Landlord in writing of any incident in the
Premises or the Building which might require the filing of a notice under any
statute described in Section XLIII (b) of this Lease.

 

(e) Tenant shall indemnify and hold Landlord harmless from any and all costs,
liabilities, demands, claims, civil or criminal actions, or causes of action,
civil or criminal penalties, fines, losses, liens, assessments, damages,
liabilities, costs, disbursements, expenses or fees of any kind or any nature
(including without limitation all clean-up costs and attorneys’ fees) which may
at any time be imposed upon, incurred by or asserted or awarded against Landlord
to the extent arising out of or on account of; (a) any Hazardous Substance
regulated under RCRA, CERCLA, SARA and/or any other applicable municipal,
federal or state environmental law, in or on the Premises or the Building; and
(b) Tenant’s failure to comply with the provisions of Section XLIII of this
Lease, whether due to any action or non-action of Tenant.

 

(f) The provisions and covenants of this Section XLIII shall survive the
expiration or earlier termination of the term of this Lease.

 

SECTION XLIV. SECURITY DEPOSIT. Simultaneously with the execution and delivery
of this Lease to Landlord, Tenant shall deposit with Landlord an irrevocable
standby Letter of Credit (as the same may be amended or replaced, the “Letter of
Credit”) with an effective date as of or about the execution of this Lease, in
the form

 

26



--------------------------------------------------------------------------------

attached to this Lease as Exhibit S and issued by a financial institution
acceptable to Landlord and its lender, in the sum of Six Hundred Thousand Five
Hundred Thirty-Four Dollars and Thirty Cents ($600,534.30), to be held and, as
applicable, presented, drawn upon and the proceeds thereof retained and applied
by Landlord as security for the faithful payment, performance and observance by
Tenant of the terms, covenants, provisions, conditions and agreement of Tenant
under and pursuant to this Lease. It is agreed and understood that in the event
of the occurrence of an Event of Default of Tenant, Landlord may present for
payment and draw upon the Letter of Credit and Landlord may use, apply or retain
the whole or any part of the amounts available to be drawn under the Letter of
Credit only to the extent required for the payment of any Rent or Additional
Rent not paid when due after the expiration of any notice and cure period or any
other sum for which Landlord may expend or be entitled to the payment of by
reason of any Event of Default of Tenant or any failure of Tenant to pay,
perform or observe any term, covenant, condition or provision of this Lease,
including without limitation, any late charges, interest payments or any damages
or deficiency in the re-letting of the Premises whether said damages or
deficiency occurred before or after summary proceedings or other re-entry by
Landlord.

 

If Landlord shall present, draw upon and apply or retain all or any portion of
the amounts evidenced by the Letter of Credit, Tenant shall without undue delay
replenish and reinstate the amount available to be drawn under the Letter of
Credit or cause a substitute Letter of Credit in the form and amount required by
this Lease to be re-issued so that at all times during the Term of this Lease,
Landlord shall be entitled to draw upon the entire dollar amount of the Letter
of Credit in the amounts required hereunder notwithstanding any prior
presentation and draw thereon.

 

The Letter of Credit must at all times be an “irrevocable clean” commercial
Letter of Credit in the amount required by this Lease and payable through a
bank, acceptable to Landlord in Landlord’s reasonable discretion. In addition,
the Letter of Credit shall be payable solely to the benefit of the Landlord from
time to time under this Lease and shall be automatically renewable and, upon the
direction of Landlord, transferable to and payable for the benefit of any
successor Landlord under the Lease. The Letter of Credit shall be and remain
presentable and payable for the time period beginning on the date of this Lease
through and including the date which is the last to occur of (i) the date which
is sixty (60) days after the last day of the Term of this Lease or (ii) sixty
(60) days after the last of Tenant’s monetary obligations to Landlord under this
Lease have been satisfied in full. Tenant shall bear all costs and expenses in
connection with procuring the Letter of Credit and maintaining it in full force
and effect for the time periods required hereunder. In the event of a sale or
other transfer of the Building, Tenant shall, at its sole cost and expense,
cause the Letter of Credit, in the form required hereunder, to be issued to and
for the benefit of such transferee or purchaser, as designated by Landlord upon
reasonable advanced written notice.

 

The Landlord from time to time under this Lease, shall be entitled to receive
thirty (30) days prior written notice of any cancellation of the Letter of
Credit for any reason and the Letter of Credit shall not be cancelable unless
and until Landlord shall have received such thirty (30) day advance written
notice. Upon (i) receiving notice of cancellation of the Letter of Credit or
(ii) failure of Tenant to deliver to Landlord a substitute Letter of Credit on
or before the date which is thirty (30) days prior to any renewal date and
whether or not Tenant shall then be in default in the payment, performance or
observance of any term, covenant or provision of this Lease, Landlord

 

27



--------------------------------------------------------------------------------

shall be entitled to present, draw upon and retain the entire amount of the
Letter of Credit and upon so doing, Landlord shall be entitled to hold, apply
and retain the proceeds of such payment as if it were a cash Security Deposit
under this Lease to be applied against Defaults of Tenant from time to time
arising under this Lease.

 

In the event that the security deposit shall be provided by Tenant in cash or
otherwise converted to cash, it shall be placed in an interest-bearing account
carrying a commercially competitive interest rate. Tenant shall be entitled to
receive from Landlord, interest on the amount so held at the lesser of the prime
rate from time to time quoted by Fleet Bank (or if it shall no longer exist, by
the largest commercial bank in Boston), minus one (1%) per cent, or the interest
actually earned if the sum shall be segregated by Landlord; and so long as there
is no Event of Default by Tenant hereunder that remains uncured, such interest
shall be paid to Tenant semi-annually on February 1 and August 1, but until
distributed to Tenant, such payment shall be part of the security deposit. It is
agreed that if the security deposit is converted to cash, Landlord shall only
use said deposit amounts for Events of Default as defined in this Lease.

 

It is agreed and understood that any failure of Tenant to perform, observe or
comply with any term or provision contained in this Section XLIV to be performed
or observed by Tenant shall entitle Landlord to the same rights and remedies
under this Lease, as a failure by Tenant to pay Rent and Additional Rent as and
when same shall be due and payable.

 

Landlord may apply all or any portion of the security deposit to any damage to
the Premises or to the restoration thereof or to any Rent or Additional Rent
which may be due from Tenant to Landlord. In the event that Landlord shall so
apply all or any portion of the said security deposit, Tenant shall immediately
upon notice, restore the same to its full amount. All or any portion of the
security deposit remaining in cash or in the form of a Letter of Credit at the
expiration or other termination of this Lease that has not been so applied shall
be returned to Tenant upon such expiration or termination.

 

SECTION XLV. LANDLORD’S RIGHT TO PERFORM FOR TENANT. Landlord shall have the
right, but shall not be required, to pay such sums and do any act, whether the
same requires the expenditures of monies or not, which may be necessary or
appropriate by reason of failure or neglect of Tenant to perform any of the
provisions of this Lease after notice and the expiration of any cure period
(except in cases of genuine emergencies), and in the event of the exercise of
such right by Landlord, Tenant agrees to pay to Landlord within ten (10)
business days following demand by Landlord and the receipt of documentation from
Landlord of the cost of performing the same. If Tenant shall default in making
such payment, Landlord shall have the same rights and remedies as Landlord has
hereunder for the failure of Tenant to pay the Rent or Additional Rent. Landlord
may exercise the foregoing rights without waiving any other of its rights or
releasing Tenant from any of its obligations under this Lease, and the exercise
of these rights shall not be deemed an obligation of Landlord to perform such
right in the future.

 

SECTION XLVI. GOVERNING LAW. This Lease shall be governed by the provisions
hereof and by the laws of the Commonwealth of Massachusetts.

 

SECTION XLVII. FORCE MAJEURE. In the event that either party shall be delayed or
hindered in or prevented from the performance of act required under this

 

28



--------------------------------------------------------------------------------

Lease, by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war or other reasons of a like nature not the fault of the
party delayed in performing work or doing the acts required, then performance of
such act shall be excused for the period of the delay and the period for such
party’s performance of any such act shall be extended for a period equivalent to
the period of such delay. The provisions of this Section shall in no event
operate to excuse Tenant from the prompt payment of Rent or Additional Rent, or
excuse performance due to lack of funds. In any case where work is to be paid
for out of insurance proceeds of condemnation awards, due allowance shall be
made, both to the party required to perform such work and to the party required
to make such payments, for delays in the collection of such proceeds or awards.

 

SECTION XLVIII. OPTION TO EXTEND. Tenant shall have an option to extend this
Lease for an additional term (hereinafter referred to as “First Extended Term”)
of five (5) years commencing immediately upon the expiration of the initial term
of this Lease and terminating at the end of the 59th calendar month after the
month in which the First Extended Term begins, provided that Tenant proceeds
strictly in accordance with the provisions of this Section XLVIII. During the
month of June, 2017, Tenant shall advise Landlord in writing that Tenant wishes
to extend the term of this Lease for the First Extended Term. If at the time
Landlord receives Tenant’s Extension Notice this Lease is in full force and
effect without default on the part of the Tenant beyond any notice and
applicable cure period, then, during the month of July, 2017, Landlord shall
notify Tenant in writing of the Rent pursuant to Section IV of the Lease which
shall be due for the First Extended Term. The Rent specified by Landlord shall
be that which the Landlord projects will be the fair market rent as of the
commencement of the First Extended Term, but in no event less than Eleven and
Fifteen one-hundredths Dollars ($11.15) per rentable square foot. Within three
(3) weeks after Landlord has given Tenant notice of the Rent pursuant to Section
IV of this Lease for the First Extended Term in accordance with the terms
hereof, Tenant shall notify Landlord whether or not it agrees to pay such rent.
If Tenant shall agree in writing to pay such rent, then this Lease shall be
extended for the First Extended Term without the execution of any additional
documents, and each and every term and condition of this Lease shall apply
during the First Extended Term except only that the rent specified in Section IV
of this Lease during the First Extended Term shall be that agreed upon by
Landlord and Tenant, and the phrase “term of this Lease” shall be construed to
mean the First Extended Term of this Lease. If Tenant shall not agree in writing
to pay such rent, this Lease shall terminate as provided in Section III of this
Lease and Tenant shall vacate the premises on or before such date in accordance
with the provisions of this Lease, unless Tenant shall have advised Landlord in
writing within three (3) weeks of Landlord’s notice that Tenant exercises its
right to submit the determination of rent for the First Extended Term to the
arbitration process described hereinafter.

 

Within the first thirty (30) days after Tenant’s election to submit the issue to
arbitration, Landlord and Tenant shall each select an independent real estate
broker, who must have at least ten years experience in the 128 South Commercial
Market to render a written opinion of the rent under Section IV which shall be
due during the First Extended Term, which written opinions shall set forth the
fair market

 

29



--------------------------------------------------------------------------------

rent for comparable premises in the 128 South Commercial Market (taking into
consideration relevant concessions and costs provided for and incident to
comparable transactions) and shall be rendered within the next thirty (30) day
period. If the rental rates set forth in the two opinions are within ten percent
(10%) of each other, the average of the two amounts shall be the rent for the
First Extended Term; if the rental rates set forth in the two opinions are not
within ten percent (10%) of each other, the two independent real estate brokers
shall select a third real estate broker, with the same experience qualification
described herein who within the next thirty (30) days shall select which of the
two initial amounts shall constitute the fair market rent for the First Extended
Term. Whether the rental rate is that determined by the average of the two
opinions, or by the third real estate broker, that determination shall be
conclusive and binding upon Landlord and Tenant, and the lease shall be extended
for the First Extended Term without the execution of any additional documents,
provided that in no event however shall the rent under Section IV during the
First Extended Term be less than Eleven and Fifteen one-hundredths Dollars
($11.15) per rentable square foot. If Tenant shall fail to give Landlord written
notice in June, 2017 as hereinbefore specified, Tenant shall no right to extend
this Lease for the First Extended Term, and this Lease shall terminate as
provided in Section III of this Lease and Tenant shall vacate the premises on or
before such date in accordance with the provisions of this Lease.

 

Tenant shall have an option to extend this Lease for an additional term
(hereinafter referred to as “Second Extended Term”) commencing immediately upon
the expiration of the First Extended Term hereof and continuing for a period of
59 months, provided that Tenant proceeds strictly in accordance with the
provisions of this Section XLVIII. During the month of June 2022, Tenant shall
advise Landlord in writing that Tenant wishes to extend the term of this Lease
(hereinafter referred to as “Tenant’s Second Extension Notice”). If at the time
Landlord receives Tenant’s Second Extension Notice this Lease is in full force
and effect without default on the part of the Tenant beyond any notice and
applicable cure period, then, during the month of July, 2022, Landlord shall
notify Tenant in writing of the Rent pursuant to Section IV of the Lease which
shall be due for the Second Extended Term. The Rent specified by Landlord shall
be that which the Landlord projects will the fair market rent as of the
commencement of the Second Extended Term, but in no event less than

 

30



--------------------------------------------------------------------------------

the Rent due pursuant to Section IV of this Lease during the last year of the
First Extended Term of this Lease per rentable square foot. Within three (3)
weeks after Landlord has given Tenant notice of the Rent pursuant to Section IV
of this Lease for the Second Extended Term, Tenant shall notify Landlord whether
or not it agrees to pay such rent. If Tenant shall agree in writing to pay such
rent, then this Lease shall be extended for the Second Extended Term without the
execution of any additional documents, and each and every term and condition of
this Lease shall apply during the Second Extended Term except only that the rent
specified in Section IV of this Lease during the Second Extended Term shall be
that agreed upon by Landlord and Tenant, and the phrase “term of this Lease”
shall be construed to mean the Second Extended Term of this Lease. If Tenant
shall not agree in writing to pay such rent, this Lease shall terminate on
termination date of First Extended Term and Tenant shall vacate the premises on
or before such date in accordance with the provisions of this Lease, unless
Tenant shall have advised Landlord in writing within three (3) weeks of
Landlord’s notice that Tenant exercises its right to submit the determination of
rent for the Second Extended Term to the arbitration process described
hereinafter.

 

Within the first thirty (30) days after Tenant’s election to submit the issue to
arbitration, Landlord and Tenant shall each select an independent real estate
broker, who must have at least ten years experience in the 128 South Commercial
Market to render a written opinion of the rent under Section IV which shall be
due during the Second Extended Term, which written opinions shall set forth the
fair market rent for comparable premises in the 128 South Commercial Market
(taking into consideration relevant concessions and costs provided for and
incident to comparable transactions) and shall be rendered within the next
thirty (30) day period. If the rental rates set forth in the two opinions are
within ten percent (10%) of each other, the average of the two amounts shall be
the rent for the Second Extended Term; if the rental rates set forth in the two
opinions are not within ten percent (10%) of each other, the two independent
real estate professionals shall select a third real estate broker, with the same
experience qualification described herein who within the next thirty (30) days
shall select which of the two initial amounts shall constitute the fair market
rent for the Second Extended Term. Whether the rental rate is that determined by
the average of the two opinions, or by the third real estate broker, that
determination shall be conclusive and binding upon Landlord and Tenant, and the
lease shall be extended for

 

31



--------------------------------------------------------------------------------

the Second Extended Term without the execution of any additional documents,
provided that in no event shall the rent under Section IV during the Second
Extended Term be less than the per rentable square foot rent during the last
year of the First Extended Term. If Tenant shall fail to give Landlord written
notice in June, 2022 as hereinbefore specified, Tenant shall no right to extend
this Lease for the Second Extended Term, and this Lease shall terminate on the
termination date of the First Extended Term and Tenant shall vacate the premises
on or before such date in accordance with the provisions of this Lease.

 

SECTION XLIX. MULTIPLE COUNTERPARTS. This Lease may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.

SIGNATURES ARE CONTAINED ON FOLLOWING PAGE.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.

 

Landlord:

WESTWOOD NOMINEE TRUST

By:

 

        Trustee

By

 

/s/    Janet F. Aserkoff

--------------------------------------------------------------------------------

   

        hereunto duly authorized

Tenant:

ADE CORPORATION

By

 

/s/    Brian C. James

--------------------------------------------------------------------------------

   

        Chief Financial Officer

 

 

33